 Case 3:19-cv-00935-CHB Document 24 Filed 03/29/21 Page 1 of 7 PageID #: 274




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION


TIMOTHY NOLAN,                                          )
                                                        )
     Plaintiff,                                         )   Civil Action No. 3:19-CV-P935-CHB
                                                        )
v.                                                      )
                                                        )
DAWN PATTERSON et al.,                                  )      MEMORANDUM OPINION
                                                        )          AND ORDER
      Defendants.                                       )


       This matter is before the Court on a motion filed by pro se Plaintiff Timothy Nolan to

“vacate and/or amend” the Court’s prior Memorandum Opinion and Order [R. 8], and Defendant

Dawn Patterson’s Motion for Entry of a Scheduling Order [R. 11]. For the following reasons

Plaintiff’s Motion and Defendant’s Motion will be denied.

                                                   I.

       Plaintiff seeks to “vacate and/or amend” the Court’s prior Memorandum Opinion and

Order under Federal Rule of Civil Procedure 59(e), in which the Court screened the complaint

pursuant to 28 U.S.C. § 1915A and dismissed certain claims [R. 8]. The Court first observes that

Plaintiff’s motion is appropriately brought under Rule 54(b) of the Federal Rules of Civil

Procedure, and not Rule 59(e), because Plaintiff is asking the Court to reconsider an interlocutory

order. See Rodriguez v. Tenn. Laborers Health & Welfare Fund, 89 F. App’x 949, 959 (6th Cir.

2004) (citing Fayetteville Inv’rs v. Commercial Builders, Inc., 936 F.2d 1462, 1469-70 (4th Cir.

1991)). Rule 54(b) provides, in part:

       [A]ny order . . . that adjudicates fewer than all the claims or the rights and liabilities
       of fewer than all the parties does not end the action as to any of the claims or parties
       and may be revised at any time before the entry of a judgment adjudicating all the
       claims and all the parties’ rights and liabilities.
 Case 3:19-cv-00935-CHB Document 24 Filed 03/29/21 Page 2 of 7 PageID #: 275




        “Traditionally, courts will find justification for reconsidering interlocutory orders when

there is (1) an intervening change of controlling law; (2) new evidence available; or (3) a need to

correct a clear error or prevent manifest injustice.” Rodriguez, 89 F. App’x. at 959 (citing Reich

v. Hall Holding Co., 990 F. Supp. 955, 965 (N.D. Ohio 1998)). None of these justifications exist

in the instant case.

                                                  II.

        A. Classification Level

        In the instant motion, Plaintiff first asks the Court to reconsider its dismissal of Plaintiff’s

individual-capacity claims against Defendants Plappert, Lembke, Bowersock, and Tracy, whom

he alleges were involved in the misclassification of his custody level in violation of Kentucky

Department of Corrections Policy and Procedures (CPP) 18.1 and 29.1, which are based upon

Kentucky administrative regulations.

        In its prior Memorandum Opinion and Order, the Court dismissed these claims because

both the Supreme Court and the Sixth Circuit Court of Appeals have held that prisoners do not

have a constitutional right to a particular classification under the Fourteenth Amendment.

Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976) (explaining that prisoner classification and

eligibility for rehabilitation programs are not subject to constitutional protections); Griffin v.

Kallen, 791 F.2d 933, at *1 (6th Cir. 1986) (per curiam) (unpublished table decision) (“[A]

prisoner has no constitutional entitlement to a particular classification or to any particular

eligibility for rehabilitative programs.”).

        In his motion, Plaintiff argues that these claims were incorrectly dismissed in light of

Beard v. Livesay, 798 F. 2d. 874 (6th Cir. 1986). In Beard, the court held as follows:




                                                   2
 Case 3:19-cv-00935-CHB Document 24 Filed 03/29/21 Page 3 of 7 PageID #: 276




       A liberty interest protectible under the Fourteenth Amendment may arise only
       when implicated by the Constitution, or a state law or regulation. A prisoner has no
       inherent constitutional right to be housed in a particular institution, or to enjoy a
       particular security classification. Therefore, any liberty interest which exists in [a
       state’s] reclassification process must be created by the state.

       A state, by its own actions, may create liberty interests protected by the due process
       clause . . . Prison officials may also create liberty interests by policy statements,
       regulations, or other official promulgations.

Id. at 876-77 (citations omitted).

       Beard, however, was decided before Sandin v. Conner, 515 U.S. 472 (1995). In Sandin,

the Supreme Court held that although the states may, under certain circumstances, create

protected liberty interests through prison regulations, courts should no longer examine the

language of prison regulations to determine whether such regulations place substantive

restrictions on an official’s discretion but rather should focus on whether the change in

conditions of confinement presents an “atypical and significant hardship on the inmate in relation

to the ordinary incidents of prison life.” Id. at 484. Moreover, the Sandin court specifically held

that a classification and security determination did not impose an “atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison life.” Id.; see also Harbin-

Bey v. Rutter, 420 F.3d 571, 577 (6th Cir. 2005) (“[A]n increase in security classification . . .

does not constitute an ‘atypical and significant’ hardship in relation to the ordinary incidents of

prison life because a prisoner has no constitutional right to remain incarcerated in a particular

prison or to be held in a specific security classification.”) (internal quotation marks and citation

omitted).

       In light of this jurisprudence, the Court concludes that its decision to dismiss Plaintiff’s

due process claims against Defendants Plappert, Lembke, Bowersock, and Tracy regarding his

alleged misclassification was proper.



                                                  3
 Case 3:19-cv-00935-CHB Document 24 Filed 03/29/21 Page 4 of 7 PageID #: 277




        In the instant motion to reconsider, Plaintiff also makes an equal protection claim based

upon these allegations for the first time. However, a Rule 54(b) motion “is not the appropriate

mechanism to raise new allegations or legal theories.” Christmas v. Wexford Health Sources,

Inc., No. 17-CV-1006-SMY-RJD, 2018 WL 784042, at *3 (S.D. Ill. Feb. 8, 2018).

        B. Program Participation

        Plaintiff also argues that the Court erred in dismissing claims against Defendants

Plappert, Lembke, and Bowersock for refusing his request to participate in the Inside Out Dads

program, thus precluding him from earning sentencing credits.

        In its prior Memorandum Opinion and Order, the Court dismissed these claims for the

same reasons it dismissed Plaintiff’s claims related to his alleged misclassification. Specifically,

the Court noted that prisoners have no constitutional right to be eligible for certain rehabilitation

programs under the Fourteenth Amendment. See Moody, 429 U.S. at 88 n.9 (explaining that

eligibility for rehabilitation programs is not subject to constitutional protections); Carter v.

Corections Corp. of Am., 187 F.3d 635, 1999 WL 427352 (6th Cir. 1999) (unpublished table

decision) (“[P]risoners have no constitutionally cognizable right to rehabilitative programs.”)

(citations omitted); Griffin, 791 F.2d 933, at *1 (“[A] prisoner has no constitutional entitlement

to a particular classification or to any particular eligibility for rehabilitative programs.”).

        In his motion to reconsider, Plaintiff argues that the above-named Defendants’ actions

violated his rights under Ky. Rev. Stat. § 197.045, the Kentucky good-time credit statute.

However, the Sixth Circuit has specifically rejected the existence of a due process claim arising

from allegations of failure to earn good-time credits in violation of § 197.045, explaining:

        As the Due Process Clause itself does not create a liberty interest in credit for good
        behavior, the question is whether the Kentucky statute creates such an interest. A
        Kentucky inmate possesses no inherent constitutional right . . . to accumulate good
        time credits. Furthermore, prison officials clearly have discretion under state law to

                                                   4
 Case 3:19-cv-00935-CHB Document 24 Filed 03/29/21 Page 5 of 7 PageID #: 278




       deny a prisoner future good time. As there is no right to accumulate good-time
       credits, defendants did not commit a constitutional violation. Plaintiff’s substantive
       due process rights were not violated because of his inability to accumulate good-
       time credits.

Grinter v. Knight, 532 F.3d 567, 575 (6th Cir. 2008) (cleaned up); see also Bell v. Kenney, No.

CV 20-164-DLB, 2020 WL 2309246, at *3-4 (E.D. Ky. May 8, 2020).

       Thus, the Court concludes that it did not err in dismissing Plaintiff’s claims based upon

the alleged refusal of his request to participate in a rehabilitative program, thereby precluding

him from earning sentencing credits under Ky. Rev. Stat. § 197.045.

       B. Access to LexisNexis

       Finally, the Court turns to Plaintiff’s argument that the Court should not have dismissed

his individual-capacity claims against Defendants Moon, Plappert, Jordan, and Kenney since he

alleged that they only allowed prisoners to access Lexis Nexis through a legal aide, instead of

allowing them to conduct their own legal research, and that they did not provide prisoners

sufficient time to use this limited resource.

       In its prior Memorandum Opinion and Order, the Court construed this allegation as one

based upon the denial of access to the courts. As such, it dismissed Plaintiff’s claim because to

succeed on such a claim, a prisoner must “demonstrate that the alleged shortcomings in the

library or legal assistance program hindered his efforts to pursue a [non-frivolous] legal claim.”

Lewis v. Casey, 518 U.S. 343, 351 (1996). In other words, a plaintiff must demonstrate an actual

injury. Id. He must show, “for example, that the inadequacy of the prison law library or the

available legal assistance caused such actual injury as the late filing of a court document or the

dismissal of an otherwise meritorious claim.” Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir.

1996); Lewis v. Casey, 518 U.S. at 356 (advising that no actual injury occurs without a showing

that such a claim “has been lost or rejected, or that the presentation of such a claim is currently

                                                  5
 Case 3:19-cv-00935-CHB Document 24 Filed 03/29/21 Page 6 of 7 PageID #: 279




being prevented”). The Court dismissed Plaintiff’s claim because he had not alleged any injury

to past or present litigation as a result of not having personal access to LexisNexis.

       In his motion to reconsider, Plaintiff alleges for the first time that this “restrictive legal

program” caused him to have two civil actions dismissed – one in the Eastern District of

Kentucky and one in Campbell County Circuit Court. He also raises an equal protection claim

based upon these allegations for the first time. As stated above, a Rule 54(b) motion “is not the

appropriate mechanism to raise new allegations or legal theories.” Christmas, 2018 WL 784042,

at *3. Indeed, in Christmas, the court specifically noted that an amended complaint is “the

correct method for raising new facts.” Id. at n.1.

       Thus, the Court concludes that it did not err in dismissing Plaintiff’s claims based upon

his restricted access to Lexis Nexis in light of the allegations set forth in the complaint.

                                                 III.

       Defendant filed a Motion for Entry of a Scheduling Order, explaining that “Plaintiff’s

failure to file his proposed Amend[ed] Complaint, despite being afforded ample time to do so,

warrants entry of a Scheduling Order.” [R. 11] Plaintiff had moved for an extension of time to

file an amended complaint [R. 7], the Court granted the extension [R. 10], and Plaintiff filed his

Amended Complaint [R. 12]. Defendant subsequently filed her Motion to Dismiss Plaintiff’s

Amended Complaint [R. 13]. Accordingly, Defendant’s Motion seeking a scheduling order will

be denied as moot.

                                                 ***

       Accordingly, for these reasons,

       IT IS ORDERED as follows:

       1.      Plaintiff’s Motion to Alter/Amend Judgment [R. 8] is DENIED.



                                                   6
 Case 3:19-cv-00935-CHB Document 24 Filed 03/29/21 Page 7 of 7 PageID #: 280




        2.      Defendant’s Motion for Entry of a Scheduling Order [R. 11] is DENIED as

moot.

        To the extent that Plaintiff seeks to assert new claims or make new allegations in this

action, he should file a motion for leave to file an amended complaint with the proposed

amended complaint attached.

        This the 29th day of March, 2021.




cc:    Plaintiff, pro se
       Counsel of record
A958.011




                                                 7
